DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the communications and remarks filed on 5/12/2022. Claims 1-16 are presently pending for examination.

Response to Arguments
Applicant's arguments, see pages 6-13, filed 5/12/2022, regarding the 112(b) rejections of Claim 14, have been fully considered and are persuasive. The rejection has been withdrawn in view of the amended claim.
Applicant's arguments, see pages 6-13, filed 5/12/2022, regarding the 101 rejections of Claim 15, have been fully considered and are persuasive. The rejection has been withdrawn in view of the amended claim.
Applicant's arguments, see pages 6-13, filed 5/12/2022, regarding the 103 rejections of Claims 1-16, have been fully considered and are persuasive. The rejection has been withdrawn in view of the amended claim and the application is in condition for allowance. 

Allowable Subject Matter
Claims 1-16 are allowed.
This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicant's arguments filed on 5/12/2022 are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J STEINLE whose telephone number is (571)272-9923. The examiner can normally be reached M-F 10am-6pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW J STEINLE/Primary Examiner, Art Unit 2497